Citation Nr: 0407373	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty service from January 1944 to 
January 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2002, a 
statement of the case was issued in August 2002, and a 
substantive appeal was received in August 2002.  

The veteran initially requested a hearing; however, in March 
2003, he withdrew his hearing request.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a preliminary matter, the Board notes that a letter from a 
private medical doctor was received in May 2003.  This 
evidence has not been considered by the RO and the appellant 
has not waived initial RO consideration of this evidence.  
See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Under the 
circumstances, the Board may not properly proceed with 
appellate review until the new evidence has been reviewed by 
the RO. 

Additionally, the veteran has claimed that he received 
treatment at a VA medical facility for hearing loss in the 
1950's.  Although the RO has requested all such treatment 
records from the VA medical facility in West Haven, the 
record does not appear to include a clear response from that 
facility as to whether any treatment records from the 1950's 
on have been located, whether they may be archived, or 
whether they have been lost or destroyed.  VA's duty to 
assist includes appropriate action to ensure that all 
pertinent medical records which may be within its control 
have been obtained.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant has been furnished proper 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should again contact the VA 
medical facility in West Haven and 
request a search for all pertinent 
treatments records from the 1950's on.  
If no records can be located, this fact 
should be clearly documented for the 
claims file to demonstrate that VA has 
taken action to attempt to locate and 
obtain any such records.   

3.  After any additional development 
(such as an examination) which the RO may 
deem necessary in light of the April 17, 
2003, letter from Kandiah Sritharan, M.D. 
and any medical records obtained from the 
VA medical facility in West Haven, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




